EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant representative, Mr. Edward Kim (Reg. No. 78,714), dated 09/08/2021. 
The application has been amended as follows: 
Please amend the claims filed on 9/1/2021 as follows. 
1. (Currently Amended) A method, comprising:
receiving, by a device, a token from an authentication server;
providing, by the device, the token to an email server associated with an email account associated with a user;
obtaining, by the device, access to the email account associated with the user based on providing the token to the email server;
scanning, by the device, a set of emails in the email account associated with the user for one or more first key words related to an expiration status of an automatic payment method,
wherein the expiration status of the automatic payment method is associated with a payment card, and
wherein scanning the set of emails in the email account further comprises scanning for one or more second key words from the set of emails;

identifying, by the device, based on the one or more second key words scanned from the set of emails, and based on determining that the automatic payment method has expired or will be expiring within the threshold period, one or more recurring payment accounts associated with the automatic payment method;
sending, by the device and to a user device, one or more messages including information related to the one or more recurring payment accounts; and
replacing, by the device, based on determining that the automatic payment method has expired or will be expiring within the threshold period, and based on the identified one or more recurring payment accounts, the automatic payment method with an updated payment method, by communicating with one or more merchant devices, 
wherein communicating with the one or more merchant devices comprises:
communicating, by the device and to the one or more merchant devices via an application programming interface of the one or more merchant devices, instructions to replace the automatic payment method that has expired or will be expiring within the threshold period, or
executing, by the device, an automated script configured to navigate one or more websites hosted by the one or more merchant devices and replace the automatic payment method that has expired or will be expiring within the threshold period.
2. (Previously Presented) The method of claim 1, wherein scanning the set of emails comprises:
scanning the set of emails using a natural language processing technique.

scanning the set of emails using one or more email templates that provide a structure for notifying the user that the automatic payment method has expired or will be expiring within the threshold period.
4. (Currently Amended) The method of claim 1, further comprising:
identifying, by the device, a first recurring payment account in a first email of the set of emails, based on determining that the first email includes at least a portion of an account number associated with the automatic payment method;
identifying, by the device,  a second recurring payment account in a second email of the set of emails;
determining, by the device, based on the second email, that an unspecified automatic payment method has expired or will be expiring within the threshold period and that the second email was sent within a threshold time period from the time the first email was sent,
wherein the second email does not identify the unspecified automatic payment method; and
associating, by the device, based on determining that the unspecified automatic payment has expired or will be expiring within the threshold period and that the second email was sent within the threshold time period from the time the first email was sent, the second recurring payment account with the automatic payment method.
5. (Original) The method of claim 1, wherein the set of emails is scanned based on the set of emails originating from one or more senders that appear in a whitelist.
6. (Previously Presented) The method of claim 1, wherein the one or more messages provide the user device with an option to replace the automatic payment method that has expired or will be expiring within the threshold period with the updated payment method.
7-20. (Canceled)
21. (Currently Amended) A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories,
configured to:
receive a token from an authentication server;
provide the token to an email server associated with an email account associated with a user;
obtain access to the email account associated with the user based on providing the token to the email server;
scan a set of emails in the email account associated with the user for one or more first key words related to an expiration status of an automatic payment method,
wherein the expiration status of the automatic payment method is associated with a payment card, and
wherein scanning the set of emails in the email account further comprises scanning for one or more second key words from the set of emails;
determine, based on scanning the set of emails, the automatic payment method has expired or will be expiring within a threshold period;
identify, based on the one or more second key words, and based on determining that the automatic payment method has expired or will be expiring within the threshold period, one or more recurring payment accounts associated with the automatic payment method;
send, to a user device, one or more messages including information related to the one or more recurring payment accounts; and
replace, based on determining that the automatic payment method has expired or will be expiring within the threshold period, and based on the identified one or more recurring payment accounts, the automatic payment method with an updated payment method, by communicating with one or more merchant devices,
wherein the one or more processors, when communicating with the one or more merchant devices, configured to:
communicate, to the one or more merchant devices via an application programming interface of the one or more merchant devices, instructions to replace the automatic payment method that has expired or will be expiring within the threshold period, or
execute an automated script configured to navigate one or more websites hosted by the one or more merchant devices and replace the automatic payment method that has expired or will be expiring within the threshold period.
22. (Previously Presented) The device of claim 21, wherein the one or more processors, when scanning the set of emails, are configured to:
scan the set of emails using a natural language processing technique.
23. (Previously Presented) The device of claim 21, wherein the one or more processors, when scanning the set of emails, are configured to:
scan the set of emails using one or more email templates that provide a structure for notifying the user that the automatic payment method has expired or will be expiring within the threshold period.
24. (Currently Amended) The device of claim 21, wherein the one or more processors are further configured to:
identify a first recurring payment account in a first email, of the set of emails, based on determining that the first email includes at least a portion of an account number associated with the automatic payment method; 
identify a second recurring payment account in a second email of the set of emails;
determine, based on the second email, that an unspecified automatic payment method has expired or will be expiring within the threshold period and that the second email was sent within a threshold time period from the time the first email was sent,
wherein the second email does not identify the unspecified automatic payment method; and
associate, based on determining that the unspecified automatic payment has expired or will be expiring within the threshold period and that the second email was sent within the threshold time period from the time the first email was sent, the second recurring payment account with the automatic payment method.
25. (Previously Presented) The device of claim 21, wherein the set of emails is scanned based on the set of emails originating from one or more senders that appear in a whitelist.
26. (Previously Presented) The device of claim 21, wherein the one or more messages provide the user device with an option to replace the automatic payment method that has expired or will be expiring within the threshold period with the updated payment method.
27. (Canceled)
28. (Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive a token from an authentication server;
provide the token to an email server associated with an email account associated with a user;
obtain access to the email account associated with the user based on providing the token to the email server;
scan a set of emails in the email account associated with the user for one or more first key words related to an expiration status of an automatic payment method,
wherein the expiration status of the automatic payment method is associated with a payment card, and
wherein scanning the set of emails in the email account further comprises scanning for one or more second key words from the set of emails;
determine, based on scanning the set of emails, the automatic payment method has expired or will be expiring within a threshold period;
identify, based on the one or more second key words, and based on determining that the automatic payment method has expired or will be expiring within the threshold period, one or more recurring payment accounts associated with the automatic payment method;
send, to a user device, one or more messages including information related to the one or more recurring payment accounts; and
replace, based on determining that the automatic payment method has expired or will be expiring within the threshold period, and based on the identified one or more recurring payment accounts, the automatic payment method with an updated payment method, by communicating with one or more merchant devices,
wherein the one or more instructions, that cause the one or more processors to communicate with the one or more merchant devices, cause the one or more processors to:
communicate, to the one or more merchant devices via an application programming interface of the one or more merchant devices, instructions to replace the automatic payment method that has expired or will be expiring within the threshold period, or
execute an automated script configured to navigate one or more websites hosted by the one or more merchant devices and replace the automatic payment method that has expired or will be expiring within the threshold period.
29. (Previously Presented) The non-transitory computer-readable medium of claim 28, wherein the one or more instructions, that cause the one or more processors to scan the set of emails, cause the one or more processors to:
scan the set of emails using a natural language processing technique.
30. (Previously Presented) The non-transitory computer-readable medium of claim 28, wherein the one or more instructions, that cause the one or more processors to scan the set of emails, cause the one or more processors to:
scan the set of emails using one or more email templates that provide a structure for notifying the user that the automatic payment method has expired or will be expiring within the threshold period.
31. (Currently Amended) The non-transitory computer-readable medium of claim 28, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
identify a first recurring payment account in a first email, of the set of emails, based on determining that the first email includes at least a portion of an account number associated with the automatic payment method;
identify a second recurring payment account in a second email of the set of emails;
determine, based on the second email, that an unspecified automatic payment method has expired or will be expiring within the threshold period and that the second email was sent within a threshold time period from the time the first email was sent,
wherein the second email does not identify the unspecified automatic payment method; and
associate, based on determining that the unspecified automatic payment has expired or will be expiring within the threshold period and that the second email was sent within the threshold time period from the time the first email was sent, the second recurring payment account with the automatic payment method.
32. (Previously Presented) The non-transitory computer-readable medium of claim 28, wherein the set of emails is scanned based on the set of emails originating from one or more senders that appear in a whitelist.
33. (Previously Presented) The non-transitory computer-readable medium of claim 28, wherein the one or more messages provide the user device with an option to replace the automatic payment method that has expired or will be expiring within the threshold period with the updated payment method.
34. (Currently Amended) The method of claim 1, wherein communicating with the
one or more merchant devices is based on receiving a response to the one or more messages
35. (Currently Amended) The device of claim 21, wherein communicating with the
one or more merchant devices is based on receiving a response to the one or more messages
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is directed to security. The instant claims are directed to a method, a device and a non-transitory computer-readable medium. Specifically, applicant teaches the device receiving a token from an authentication server, providing the token to an email server associated with an email account associated with a user and obtaining access to the email account associated with the user based on providing the token to the email server. However, this is taught by Valdivia (US 2014/017395 B1: Fig. 3; ¶¶13, 14, 18, 20).  Additionally, applicant teaches the device scanning a set of emails in the email account associated with the user for one or more first key words related to a status of an automatic payment method, wherein the automatic payment method is associated with a payment card,  scanning for one or more second key words from the set of emails, determining the automatic payment method within a threshold period based on scanning the set of emails, identifying one or more recurring payment accounts associated with the automatic payment method within the threshold period based on the one or more second key words scanned from the set of emails and based on determining that detecting the automatic payment method within the threshold period, and sending to a user device, one or more messages including information related to the one or more recurring payment accounts. However, this is taught by Kankaria (US 2019/0340575 A1: ¶¶41, 43, 64-66, 76, 82, 88).  Furthermore, applicant teaches the server replacing the automatic payment method with an updated payment method has expired. However, this is taught by Zhang (US 2020/0058031: Fig. 9; ¶¶41, 45, 52-53; claim 11).  Additionally, applicant teaches the server communicating to the one or more merchant devices instructions to replace the automatic payment method that has expired or will be expiring within the threshold period. However, this is taught by Carroll (US 2005/0075977 A1: Fig. 1; ¶¶15, 20, 22, 23, 27) Also, applicant teaches communicating with one or more merchant device using an application programming interface of the one or more merchant devices. However, this is taught by Bloy (US 2019/0087894: ¶¶38, 42, 43, 50) 
However, the prior art, neither single nor in combination, does not teach nor fairly suggest: 
scanning, by the device, a set of emails in the email account associated with the user for one or more first key words related to an expiration status of an automatic payment method, wherein the expiration status of the automatic payment method is associated with a payment card…
identifying, by the device, based on the one or more second key words scanned from the set of emails, and based on determining that detecting the automatic payment method has expired or will be expiring within the threshold period, one or more recurring payment accounts associated with the automatic payment method…
replacing, by the device, based on determining that the automatic payment method has expired or will be expiring within the threshold period, and based on the identified one or more recurring payment accounts, the automatic payment method with an updated payment method, by communicating with one or more merchant devices…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.K./            Examiner, Art Unit 3685   

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685